Citation Nr: 1603574	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1967 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the Board in October 2012.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In September 2014, the Board denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, finding that there was no evidence of a nexus to service.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted the parties' Joint Motion for Remand.  The court vacated and remanded the Board's September 2014 decision.  As such, this claim is once again before the Board.  


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran served along Demilitarized Zone (DMZ) from March 1968 to April 1969, while he was stationed in Korea during the Vietnam war.  

2.  The Veteran is presumed to have been exposed to herbicides during service in Korea when working along the DMZ.  

3.  The Veteran's diabetes mellitus is etiologically related to his active military service.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides in service.  Specifically, he asserts that while stationed in Korea from March 1968 to April 1969 he travelled to the DMZ frequently to repair vehicles and as such was exposed to herbicides.  For the reasons that follow, the Board finds that the Veteran did have service along the DMZ, was exposed to herbicides in service, and service connection for diabetes mellitus on a presumptive basis is warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  As the Veteran's diagnosed heart disability are listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore ("brown water") and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii). 

Furthermore, 38 C.F.R. § 3.307(a)(6)(iv) states that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina], all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Science (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 
The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  Based on the NAS committee report, Veterans and Agent Orange: Update 2008, the Secretary added additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  Additional amendments have been enacted and public notices provided based on Veterans and Agent Orange: Update 2010.  See 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012); 78 Fed. Reg. 54,763 (Sept. 6, 2013).

The Board finds that the Veteran has been diagnosed with diabetes mellitus since approximately 1986, as reflected in VA treatment records and the Veteran's hearing testimony.  Specifically, June 2001 VA treatment records contain a diagnosis of type 2 diabetes mellitus, and in a November 2006 Agent Orange screening, a diabetes mellitus diagnosis of 1987 was noted.

Given the Veteran's current diagnosis of diabetes mellitus, the Board next addresses his primary contention - that he was exposed to herbicides while serving in Korea when he entered the DMZ. 

The Veteran's personnel records show that the Veteran served in Korea from March 1968 to March 1969 and he received the National Defense Service medal and the Armed Forces Expeditionary Medal (Korea).  His military occupational specialty was as an armor crewman/vehicle mechanic with the 335th Battalion.  The Veteran submitted several statements in support of claim noting that he worked along the DMZ while he was stationed in Korea.  Specifically, he claims that he was sent out on temporary duty assignments to the DMZ to repair vehicles or to take them back to his base and repair them there.  The Veteran also submitted a "Buddy Statement" from RD to support his claim, and RD states that he served with the Veteran in Korea from March 1968 to October 1969 with the 335th Battalion.  RD states that he and the Veteran were both sent to the DMZ a number of times for different duties during their stay in Korea for a period of one to three days.  

The RO submitted a request for information to the Department of Defense to verify his service in Korea.  It was determined that the Veteran's unit was located at Camp Grant, South Korea, approximately 27 miles from the DMZ.  The battalion's mission was to provide support in the form of supply and maintenance to units in the Seoul area.  However, the records did not indicate any specific duties performed by any unit members transporting vehicles to and from the DMZ.  

The Board finds that when considering the Veteran's MOS as a vehicle mechanic, his unit's proximity to the DMZ, the statements supporting his claim from RD and the lack of evidence provided by the Department of Defense contradicting the Veteran's claims, there is sufficient evidence in the Veteran's favor that he was exposed to herbicides during his time in Korea during the Vietnam war.  

Accordingly, the Veteran is presumed to have been exposed to herbicides.  As diabetes mellitus qualifies for presumptive service connection for those herbicide exposure, and resolving all doubt in favor of the Veteran, entitlement service connection on a presumptive basis is warranted.  

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for diabetes mellitus, type II, as due to herbicide exposure is granted.  



____________________________________________
THOMAS JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


